*889In the first above-entitled proceeding: Order affirmed, with costs to all parties appearing separately and filing separate briefs, payable out of the estate. No opinion.
Concur: Chief Judge Conway and Judges Desmond, Dye, Fuld, Froessel, Van Voorhis and Burke.
In the second above-entitled proceeding: Order affirmed, with costs to all parties appearing separately and filing separate briefs, payable out of the estate. No opinion.
Concur: Judges Desmond, Dye, Fuld, Van Voorhis and Burke. Chief Judge Conway and Judge Froessel dissent and vote to modify by striking from the third decretal paragraph of the Surrogate’s decree the words “but have no effect” and substituting therefor the word ‘ ‘ and ’ ’, and, as so modified, vote to affirm.